DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/21 has been entered.
Allowable Subject Matter
2.	Claims 1-6 and 8-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a first one of the electrical conductors is disposed on an exterior surface of the first exterior layer of the circuit board and a second one of the electrical conductors is disposed on an exterior surface of the second exterior layer of the circuit board, wherein only the first

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a first one of the electrical conductors is disposed on an exterior surface of the first exterior layer of the circuit board and a second one of the electrical conductors is disposed on an
exterior surface of the second exterior layer of the circuit board, wherein only the first and second ones of the electrical conductors form only a first one of the at least three mutually galvanically isolated circuits, wherein each of the at least two other of the at least three mutually galvanically isolated circuits includes at least another one of the electrical conductors, wherein the electrical conductors of the at least two other of the at least three mutually galvanically isolated circuits are disposed on the inner layers or a same one of the inner layers of the circuit board, wherein the first electrical conductor disposed on the exterior surface of the first exterior layer and the second electrical conductor disposed on the second exterior surface of the circuit board are wound around only the first outer leg, and the at least another one of the electrical conductors of a second one of the at least two other of the at least three mutually galvanically isolated circuits is wound around one of the first and second outer legs, and wherein the first and second electrical conductors formed on the  exterior surfaces the first and second exterior layers is are each covered by a protective coating as claimed in combination with the remaining limitations of independent claim 10.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-6 and 8-9 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 10.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837